IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT NASHVILLE
                                 Assigned on Briefs July 19, 2016

                 STATE OF TENNESSEE v. LIZANDRO GUEVARA

                   Appeal from the Criminal Court for Davidson County
                        No. 2009-D-3488 Steve R. Dozier, Judge
                        ___________________________________

                No. M2015-01719-CCA-R3-CD – Filed September 21, 2016
                       ___________________________________


Defendant, Lizandro Guevara, appeals his eight convictions for aggravated sexual battery
and four convictions for rape of a child. He argues that the evidence is insufficient to
support the convictions. Because the evidence within the record is sufficient for a
rational jury to conclude beyond a reasonable doubt that Defendant committed the
offenses for which he was convicted, the judgments of the trial court are affirmed.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which JAMES CURWOOD
WITT, JR., and D. KELLY THOMAS, JR., JJ., joined.

Manuel B. Russ (on appeal), Don Himmelberg (at trial), and Will Merrell (at trial),
Nashville, Tennessee, for the appellant, Lizandro Antonio Guevara.

Herbert H. Slatery III, Attorney General and Reporter; Brent C. Cherry, Assistant
Attorney General, Senior Counsel; Glenn R. Funk, District Attorney General; and Kristen
Menke and Anton Jackson, Assistant District Attorneys General, for the appellee, State of
Tennessee.


                                                 OPINION

      Defendant was convicted as charged of eight counts of aggravated sexual battery
and four counts of rape of a child against his stepdaughter, A.C.1 Defendant received an



      1
          It is the policy of this Court to protect the identity of children who are victims of crime.
effective sentence of sixty-nine years to be served at 100%. The following evidence was
presented at trial.2

      A.C. was eleven years old at trial. Defendant was married to A.C.‟s mother
[“Mother”]. Neither A.C. nor her younger brother was Defendant‟s biological child. She
began living with Defendant when she was approximately four or five years old.
Eventually, Mother and Defendant had a daughter together.

        Mother and Defendant moved in together on April 15, 2005, and they shared a
house with other family members. A.C., her younger brother, and her younger sister
(once born) lived downstairs with Mother and Defendant. Defendant‟s sister, her three
children, and her husband lived upstairs.3 The upstairs and downstairs portions of the
home were separated.

       A.C. recalled that the first instance of abuse occurred when she was five years old
while her mother was assisting her little brother in the bathroom. Defendant called A.C.
to him while he was sitting on “the big sofa” in the living room. When A.C. went to
Defendant, he touched her genital area with his hands on the outside of her clothes.
Defendant did not say anything to A.C., and no one else was in the living room.
Defendant stopped touching A.C. when her mother exited the bathroom.

       Defendant then began routinely molesting A.C. A.C. described three different
occasions on which Defendant touched her genital area with his penis. One time in the
living room, Defendant “used his bottom private part, and he put it in [her] private part.”
Defendant touched her with his penis both inside and outside her clothes. One time in
A.C.‟s bedroom, Defendant touched her genital area “inside [her] clothes, on the skin
with his penis.” One time in Defendant‟s bedroom, Defendant used his penis to touch the
outside of A.C.‟s genital area “kind of both” inside and outside her clothes.

       A.C. recalled these encounters happening more than twice in each room. On all of
these occasions, Defendant would initiate the contact by touching A.C.‟s breasts,
buttocks, and genital area with his hands. Other than the first time, A.C.‟s mother would
be at work when the incidents occurred.

       When A.C. was six or seven, they moved to a different house. At this residence,
Defendant‟s brother and his girlfriend lived with them, as well as Defendant‟s mother.
A.C. testified that Defendant touched her on numerous occasions in his bedroom. He

        2
          Given the nature of the issue presented in this appeal, Defendant‟s motion to accept his late filed
appeal is granted in the “interest of justice.” See Tenn. R. App. P. 4(a).
        3
            Defendant testified that his brother-in-law‟s brother also lived upstairs.
                                                       -2-
would touch her buttocks with his hands and “usually” would touch her genital area with
his penis. Defendant would touch her with his penis both on the outside and inside of her
clothes but “usually” the contact was on the outside of her genitalia. However, the victim
stated that, on more than one occasion, Defendant penetrated the inside of her genitalia.

       These encounters occurred less frequently than every day but more than once a
week. During the encounters, Defendant would ask A.C. if what he was doing to her felt
good. On occasion, Defendant ejaculated onto A.C.‟s genital area, and she would “go to
the bathroom and wipe it off.” Sometimes, Defendant would move A.C.‟s hand along his
penis, and sometimes A.C. touched his penis on her own.

        A.C. and her family moved again in early 2009, and Defendant continued the same
behavior, but in that house, he would use his bedroom and his brother‟s bedroom. When
they moved to this third location, Defendant began making A.C. wear “skirts without
shorts,” although she also wore panties. Defendant touched A.C.‟s genital area with his
penis underneath her clothing on more than one occasion in his brother‟s bedroom, but
the victim was “not sure” if he ever penetrated her in that room. Inside his own room,
Defendant routinely touched A.C.‟s genital area with his hands and his penis underneath
her clothing. At least once, he penetrated her, but A.C. could not recall where they were
in the house.

       At the second and third houses, Defendant also made A.C. “suck his private part.”
When this happened, A.C. would “usually taste some nasty stuff” that came out of his
penis. If Defendant tried to make A.C. “suck it” and she did not want to, he would pull
her hair. In response to specific questioning, A.C. confirmed that Defendant penetrated
her with his penis and also penetrated her with his hand in his bedroom at the second
house. A.C. also confirmed that on more than one occasion, Defendant put his private
part “inside” her buttocks, but she could not recall where that happened. A.C. said that
there were occasions when her younger brother walked into the room when she was in
bed with Defendant. A.C. remembered that her last encounter with Defendant was the
same week that she disclosed the abuse.

        When A.C. was eight or nine years old and in the third grade, she saw a “play
about a guy trying to touch a girl.” Afterward, she told a friend what Defendant was
doing to her, and the friend encouraged her to tell the counselor at school. Pat Kellogg
was the school counselor at A.C.‟s elementary school. She organized and attended the
awareness presentation in the school cafeteria and watched the reaction of the students
after the play. She noticed A.C. crying and approached her with one of the actresses.
A.C. “was just very shaken up, and she couldn‟t really talk very well.” The actress said
that A.C. had some things to tell Ms. Kellogg, but A.C. was “crying so hard . . . her body
was shaking.”
                                           -3-
        A.C. went with her friend to tell the counselor, and “a whole bunch of people
came to the school and started asking [her] questions.” A.C. explained that she waited to
tell someone what was happening “because [Defendant] made [her] momma happy, and .
. . he was the father to [her] sister.”

        Ms. Kellogg took A.C. and the actress to the parent conference room and
attempted to calm A.C. Eventually, A.C. told Ms. Kellogg that “her stepfather put his
body parts in her body parts,” and Ms. Kellogg called the Department of Children‟s
Services (DCS). The DCS representative arrived shortly before the school‟s dismissal
time and informed Ms. Kellogg that A.C. would have to be released to Defendant. Ms.
Kellogg objected, and the DCS representative explained that she would follow Defendant
and A.C. home to investigate. Ms. Kellogg described what followed, “I‟ll never forget . .
. the look on her face in that car. It was just like she was, I don‟t know, like she was just
in despair, like she had lost hope.”

       Mother testified that Defendant worked part-time as a construction laborer and
would frequently be home with her children in the afternoons while she was at work. At
the second house, Defendant‟s brother and his girlfriend rarely interacted with A.C.‟s
family. The only time they were in the same part of the house was when they used the
bathroom. Mother left her children in the care of Defendant‟s brother‟s girlfriend on only
one occasion, and no men were home during that time.

       Mother testified that after the investigation occurred, she confronted Defendant
about the incident while A.C. and her brother were present. Mother asked A.C., “Did he
do that to you?” and she said, “Yes.” Mother then asked A.C.‟s brother, “Did he do that
to your sister?” and he said, “Yes.” When Mother questioned Defendant, he “only put his
head down.” Mother understood Defendant‟s response to mean “that everything was
true.”

       Beverly Cotton, a pediatric nurse practitioner at a medical clinic that specialized in
medical forensic exams for children, testified as an expert in pediatric nursing. Ms.
Cotton performed a forensic examination of A.C. and collected physical specimens with a
“rape kit” on May 1, 2009. The medical record reflected that A.C. appeared to be
without distress. She reported “some pain with urination,” which she said typically
occurred if she did not clean herself well. Ms. Cotton explained that A.C.‟s reported
urinary pain was not indicative of sexual abuse because it may have existed for other
reasons. Ms. Cotton testified that A.C.‟s genital exam was normal with no signs of
injury. Ms. Cotton explained that such results were typical in child abuse cases, even in
cases of reportedly long-term abuse.

                                             -4-
       The medical record also reflected that A.C. reported that her stepfather touched
her private part and pointed to her genital area. A.C. said that she was touched more than
one time and thought that the first time it occurred was in 2006. Regarding the first time,
A.C. explained that her mother was in the bathroom when Defendant touched her genital
area with his private part. Defendant was “shaking” and asked, “Does it feel good?”

        A.C. volunteered that Defendant sometimes made her “lick that private thing.”
She also revealed that Defendant would pull her hair if she did not want to “lick” him.
A.C. said that “little slimy stuff” would come out of Defendant‟s private and sometimes
she could feel it in her private parts. A.C. said that Defendant‟s conduct only hurt her
“when he rubs it in there a lot.” She denied experiencing any bleeding and said that
sometimes Defendant touched her inside and sometimes outside of her private part. A.C.
stated that Defendant also touched her breasts with his hands. A.C. further reported that
she was worried that a “test” would not confirm that she was being truthful and that she
was worried that her mother would be mad at her.

       A sperm sample was obtained from two inner labial swabs taken from A.C.
Forensic DNA analyst Barbara Leal performed DNA testing on the sperm samples, which
contained both epithelial cells and sperm cells. For the first swab, testing on the
epithelial cells was inconclusive because there was not enough DNA material. The
sperm cells produced a partial DNA profile that could not exclude Defendant as a
contributor. Ms. Leal explained that this result meant that the DNA in the sperm cells
came from a male in Defendant‟s paternal lineage.
       Ms. Leal then mixed the sperm samples of both swabs in an attempt to obtain
larger amounts of DNA material. The epithelial cells from the mixed samples were again
inconclusive. The sperm cells from the mixed samples also produced a partial DNA
profile that could not exclude Defendant as a contributor.

        Defendant testified in his defense. He denied touching A.C. inappropriately. He
also denied ever being alone with A.C. and her brother. According to Defendant, either
Mother or her mother would be at home when the children returned from school.
Defendant confirmed that one of his brothers lived with them at the second location and
that a different brother lived with them at the third location. However, Defendant agreed
that neither of his brothers had contact with A.C. Defendant suggested that A.C. made up
the allegations because the day before she made the disclosure at school, he bought a
video game for A.C.‟s brother but did not get anything for her, and she got upset. On
another occasion, A.C. became upset because Defendant did not buy her a birthday cake.

      Upon his convictions, the trial court granted Defendant a delayed appeal.

                                         Analysis
                                            -5-
       Defendant argues that the evidence was insufficient to support his convictions.
This argument is predicated on two assertions. First, Defendant maintains that the DNA
evidence was inadequate to prove Defendant‟s identity as the contributor of the sperm
samples recovered from the victim‟s genitalia. Second, Defendant maintains that the
victim‟s testimony was insufficient to establish the penetration required to sustain the
four convictions for rape of a child. The State argues that the evidence presented at trial
was legally sufficient. We agree with the State.

        When a defendant challenges the sufficiency of the evidence, this Court is obliged
to review that claim according to certain well-settled principles. The relevant question
the reviewing court must answer is whether any rational trier of fact could have found the
accused guilty of every element of the offense beyond a reasonable doubt. See Tenn. R.
App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 319 (1979). The jury‟s verdict replaces
the presumption of innocence with one of guilt; therefore, the burden is shifted onto the
defendant to show that the evidence introduced at trial was insufficient to support such a
verdict. State v. Reid, 91 S.W.3d 247, 277 (Tenn. 2002). The prosecution is entitled to
the “„strongest legitimate view of the evidence and to all reasonable and legitimate
inferences that may be drawn therefrom.‟” State v. Goodwin, 143 S.W.3d 771, 775
(Tenn. 2004) (quoting State v. Smith, 24 S.W.3d 274, 279 (Tenn. 2000)). It is not the role
of this Court to reweigh or reevaluate the evidence, nor to substitute our own inferences
for those drawn from the evidence by the trier of fact. Reid, 91 S.W.3d at 277.
Questions concerning the “„credibility of the witnesses, the weight to be given their
testimony, and the reconciliation of conflicts in the proof are matters entrusted to the jury
as the trier of fact.‟” State v. Wagner, 382 S.W.3d 289, 297 (Tenn. 2012) (quoting State
v. Campbell, 245 S.W.3d 331, 335 (Tenn. 2008)). “„A guilty verdict by the jury,
approved by the trial court, accredits the testimony of the witnesses for the State and
resolves all conflicts in favor of the prosecution‟s theory.‟” Reid, 91 S.W.3d at 277
(quoting State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997)). This standard of review
applies whether the conviction is based upon direct evidence, circumstantial evidence, or
a combination of the two. State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011); State v.
Hanson, 279 S.W.3d 265, 275 (Tenn. 2009).

       Aggravated sexual battery is unlawful sexual contact with a victim less than
thirteen years of age. T.C.A. § 39-13-504(a)(4). “Sexual contact” is defined as “the
intentional touching of the victim‟s [or] the defendant‟s . . . intimate parts, or the
intentional touching of the clothing covering the immediate area of the victim‟s [or] the
defendant‟s . . . intimate parts, if that intentional touching can be reasonably construed as
being for the purpose of sexual arousal or gratification.” T.C.A. § 39-13-501(6). “Rape
of a child is the unlawful sexual penetration of a victim by the defendant . . . if the victim
is more than three (3) years of age but less than thirteen (13) years of age.” T.C.A. § 39-
                                             -6-
13-522(a). “Sexual penetration” is defined as “sexual intercourse, cunnilingus, fellatio,
anal intercourse, or any other intrusion, however slight, of any part of a person‟s body or
of any object into the genital or anal openings of the victim‟s . . . body, but emission of
semen is not required.” T.C.A. § 39-13-501(7).

         Defendant maintains that the DNA evidence presented in this case “should have
raised a reasonable doubt in the minds of any trier of fact as to the accuracy of the
assertion that the semen came from [Defendant] himself.” Defendant does not explain
exactly how the results of the DNA testing render the evidence insufficient as to all of his
convictions, but it appears to us that his argument is simply that the possibility that
another male was the source of the semen means that someone else may have committed
all of the alleged offenses, that is, that the victim has not accurately alleged or identified
the true perpetrator. We acknowledge that the DNA evidence presented in this case was
less than ideal. The epithelial cells from the sperm samples did not contain enough DNA
to yield results, and the sperm cells only yielded partial DNA profiles. Nonetheless, the
jury, as the trier of fact, was entitled to place whatever weight it deemed appropriate on
the DNA results. Although the DNA evidence was imperfect, it was still relevant and
still tended to prove Defendant‟s identity as its contributor. The fact that sperm samples
where recovered at all from the victim‟s genitalia was significant in itself as
corroboration for her story, and the partial DNA profile that was obtained from the sperm
cells was consistent with Defendant‟s DNA profile, albeit with that of all males from
Defendant‟s paternal lineage. The additional fact that two of Defendant‟s brothers also
shared residences with the victim was something that the jury was entitled to consider,
but it does not exonerate Defendant or invalidate the jury‟s verdicts. Moreover, the jury
was instructed to consider the DNA evidence along with all other evidence presented, and
the DNA evidence was not the sole evidence identifying Defendant as the perpetrator of
these crimes. The victim‟s testimony alone was enough to permit the jury to reasonably
conclude that Defendant was the perpetrator. See State v. Bonds, 189 S.W.3d 249, 256
(Tenn. Crim. App. 2005) (“It is well-settled law in Tennessee that the testimony of a
victim, by itself, is sufficient to support a conviction.” (internal quotation omitted)); see
also State v. Elkins, 102 S.W.3d 578, 582-83 (Tenn. 2003) (holding that child rape
victim‟s testimony was sufficient to support conviction). Defendant is not entitled to
relief on this basis.

        Next, Defendant points to testimony from Ms. Latoya Mitchell, a forensic
interviewer at a child advocacy center, as evidence that “raises questions about the
difficulty of the alleged victim in properly indicating what body parts she was referring to
as well as failing to describe penetration to a degree that would permit a reasonable trier
of fact to find [Defendant] guilty beyond a reasonable doubt.” Ms. Mitchell conducted a
forensic interview of the victim once the matter was being investigated by DCS. Her
report and a video recording of the interview were introduced as evidence of a prior
                                             -7-
consistent statement made by the victim. During cross-examination, when Ms. Mitchell
was asked if the victim described vaginal penetration during the interview, Ms. Mitchell
replied that the victim only described Defendant touching “the outside of her butt . . . on
the skin and . . . his private part touching outside of her genitals.”

        We first point out that the jury was instructed that this evidence was to be
considered only for purposes of determining the victim‟s credibility and not as
substantive evidence of the offenses. State v. Herron, 461 S.W.3d 890, 905 (“Prior
consistent statements . . . are not to be used as substantive evidence of the truth of the
matter asserted and are to be used only to rehabilitate the witness‟s credibility.”).
Furthermore, all inconsistencies in the evidence are to be resolved by the jury as the trier
of fact. We acknowledge that the victim had difficulty at trial, as she did during the
forensic interview, with precisely describing the exact nature of the contact made by
Defendant. However, the victim‟s testimony at trial was sufficient to permit a rational
trier of fact to find that Defendant was guilty of rape of a child beyond a reasonable
doubt.

       The State made four elections to support its charges for rape of a child:

       Count Nine . . . the defendant penetrated the victim‟s genital area with the
       defendant‟s fingers. The victim described that the defendant put his fingers
       inside the “slit” on her “private part.” This occurred at [the second house].

       Count Ten . . . the defendant penetrated the victim‟s genital area with the
       defendant‟s penis. The victim described that the defendant put his “private
       part” inside the “slit” of her “private part.” This occurred at [the second
       house].

       Count Eleven . . . the defendant forced the victim to perform fellatio on the
       defendant. The victim described that the defendant made her “suck his
       private thing” and “gooey stuff” went into the victim‟s mouth and “tasted
       horrible.” The victim said that the defendant would force the victim to
       perform fellatio by pulling her hair and pushing the victim‟s head down
       toward his penis. This occurred at [the second house].

       Count Twelve . . . the defendant forced the victim to perform fellatio on the
       defendant. The victim described that the defendant made her “suck his
       private thing” and “gooey stuff” went into the victim‟s mouth and “tasted
       horrible.” The victim said that the defendant would force the victim to
       perform fellatio by pulling her hair and pushing the victim‟s head down
       toward his penis. This occurred at [the third house].
                                            -8-
The victim‟s testimony at trial provided a factual basis for these elections made by the
State. Although the victim never specifically testified to vaginal penetration, she did
testify that Defendant touched her inside the “slit” of her “private part” on the occasions
described above. Vaginal penetration is not required to support a conviction for rape—
any penetration of the female genitalia is adequate to constitute the offense. State v.
Bowles, 52 S.W.3d 69, 74 (Tenn. 2001) (citing Hart v. State, 21 S.W.3d 901, 905 (Tenn.
2000)). The victim also unequivocally testified to instances of forced fellatio at each of
those two locations. Oral sex constitutes penetration as defined by the statute. T.C.A. §
39-13-501(7). As such, a rational jury was entitled to rely upon that evidence in
convicting Defendant on four counts of rape of a child. Defendant is not entitled to relief
on this basis.

                                       Conclusion

       Because the evidence within the record is sufficient to support his convictions,
Defendant is not entitled to relief. Accordingly, the judgments of the trial court are
affirmed.



                                             ____________________________________
                                            TIMOTHY L. EASTER, JUDGE




                                            -9-